IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 803 MAL 2018
                                         :
                   Respondent            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
DAVID BISCARDI-LUCAS,                    :
                                         :
                   Petitioner            :


                                    ORDER



PER CURIAM

     AND NOW, this 15th day of May, 2019, the Petition for Allowance of Appeal is

DENIED.